—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered March 12, 1999, which granted defendant’s motion for clarification and enforcement of the parties’ open-court stipulation of settlement, unanimously affirmed, without costs.
The motion court correctly found the stipulation to be ambiguous. It properly relied on its first-hand familiarity of its negotiation in finding that the parties intended that plaintiff pay their daughter’s private school tuition regardless of the school’s location, as long as the child resides in Manhattan. Nothing on the face of the stipulation causes us to interpret it as relieving plaintiff from his obligation to pay tuition if the school is not located in Manhattan. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.